TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00519-CV


                             Juan A. Martin-de-Nicolas, Appellant

                                                v.

                  Auto Club County Mutual Insurance Company, Appellee


              FROM THE 126TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-18-000387, THE HONORABLE DUSTIN M. HOWELL, JUDGE PRESIDING



                            MEMORANDUM OPINION


PER CURIAM

               Appellant Juan A. Martin-de-Nicolas has filed an unopposed motion to abate this

appeal until the United States Supreme Court has acted on a petition for writ of certiorari that he

intends to file no later than September 30, 2019, seeking review of this Court’s decision in a

previous appeal concerning the proper interpretation of an insurance contract. See Martin-de-

Nicolas v. AAA Tex. Cty. Mut. Ins. Co., No. 03-17-00054-CV, 2018 WL 1868048 (Tex. App.—

Austin Apr. 19, 2018, pet. denied) (mem. op.). Martin-de-Nicolas represents that both appeals

involve the same issues and parties, but different occurrences, and that this appeal will be moot

unless the United States Supreme Court reverses our opinion in the previous case. Martin-de-

Nicolas states that abating this case will conserve the parties’ resources. We grant the motion

and abate the appeal.
               We order appellant to file a status report on or before October 30, 2019, to inform

us whether a writ of certiorari has been filed in the United States Supreme Court. If a writ of

certiorari is filed, appellant shall file either an opening brief or notice of dismissal of appeal

within 30 days of the United States Supreme Court’s decision. Failure to do so may result in

this Court reinstating and then dismissing the appeal for want of prosecution. See Tex. R. App.

P. 42.3(b).



Before Justices Goodwin, Baker, and Kelly

Abated

Filed: September 6, 2019




                                                2